NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5056-16T2


US BANK NATIONAL ASSOCIATION,
as Trustee for Credit Suisse
First Boston 2005-9,

        Plaintiff-Respondent,

v.

SUZANNE D. MACDOWELL,

        Defendant-Appellant,

and

MR. MACDOWELL, husband of
SUZANNE D. MACDOWELL, and MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS,
INC., as Nominee for Credit Suisse
First Boston Financial Corporation,

     Defendants.
_____________________________________

              Submitted June 7, 2018 – Decided June 22, 2018

              Before Judges Simonelli and Haas.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Morris County, Docket No.
              F-045203-08.

              Barbarula Law Offices, attorneys for appellant
              (John M. Barbarula, on the briefs).
          Reed Smith LLP, attorneys for respondent US
          Bank National Association (Henry F. Reichner,
          of counsel and on the brief; Kristy L. Keiser,
          on the brief).

          Vastola & Sullivan, attorneys for respondent
          415 Howard Boulevard, LLC (John J. Sullivan,
          Jr., on the brief).

PER CURIAM

     In this foreclosure matter, defendant Suzanne D. MacDowell

appeals from the June 14, 2017 Chancery Division order, which

denied her motion to vacate the Sheriff's sale.        On appeal,

defendant contends that the failure to include certain property

in the foreclosure complaint constitutes a fatal flaw rendering

the complaint and Sheriff's sale null and void.1   We disagree and

affirm.

     By deed dated August 5, 2005, defendant acquired property in

the Borough of Mount Arlington (Borough).   The legal description

in the deed described a 100-foot by 50-foot lot designated as Lot

43 and Lot 44, Block 12, and also known as Lot 12 in Block 20, on




1
   We decline to address defendant's additional arguments that
Rule 4:50-1 and Rule 4:50-2 should govern the time within which
to file a motion to vacate a Sheriff's sale, plaintiff failed to
comply with the requirements of the Fair Foreclosure Act.
Defendant did not raise these arguments before the trial court and
they are not jurisdictional in nature or substantially implicate
the public interest. Zaman v. Felton, 219 N.J. 226-27 (2014)
(citation omitted).

                                2                          A-5056-16T2
the Borough's tax map (the premises).     The deed was recorded with

the Morris County Clerk on August 18, 2005.

     On August 5, 2005, defendant executed a note to Credit Suisse

First Boston Financial Corporation (Suisse First) in the amount

of $372,000.   To secure payment of the note, defendant executed a

mortgage to Mortgage Electronic Registration Systems, Inc. (MERS),

as nominee for Suisse First, on the property.           The mortgage was

recorded with the Morris County Clerk on August 18, 2005.             The

legal description of the premises in the mortgage is identical to

the legal description in the deed.

     Over one year later, on August 15, 2006, defendant took title

to an adjacent lot known as Lot 5, Block 20 on the Borough's tax

map (the adjacent lot).      The deed was recorded with the Morris

County Clerk on September 8, 2006.         The adjacent lot was not

subject to the mortgage.

     Defendant defaulted on the note on August 1, 2008, and has

made no payment since then. On November 11, 2008, MERS, as nominee

for Suisse Credit, executed an assignment of mortgage to plaintiff.

The assignment was recorded with the Morris County Clerk on January

7, 2009.

     On    November   13,   2008,   plaintiff   filed    a   foreclosure

complaint.   The complaint identified the premises as the property

subject to foreclosure.     Defendant was properly served, but failed

                                    3                            A-5056-16T2
to file an answer or otherwise defend.         The court entered default

on January 2, 2009.       On October 13, 2009, the court entered a

final judgment and writ of execution.

     The proceedings were delayed for several reasons, including

defendant's bankruptcy action.         Due to the passage of time,

plaintiff filed a motion to amend the final judgment.        On December

31, 2014, the court entered an amended final judgment and amended

writ of execution.      The writ of execution described the premises

as the property subject to the writ.

     After   numerous    adjournments,   the    Sheriff's   sale   finally

occurred on September 8, 2016.     On October 24, 2016, the Sheriff

executed a deed to the successful bidder.         The Sheriff delivered

the deed to the successful bidder and it was recorded with the

Morris County Clerk on November 15, 2016.

     On March 27, 2017, the successful bidder obtained a writ of

possession for the premises.      That same day, defendant filed a

motion to vacate the Sheriff's sale.       She argued, as she does on

appeal, that the foreclosure complaint and Sheriff's deed were

defective and void because they did not include the adjacent lot.

     In a June 14, 2017 order, the motion judge denied the motion.

In a written statement of reasons, the judge found the motion was

untimely under Rule 4:65-5.       Addressing the merits, the judge

found there was no irregularity in the foreclosure proceedings and

                                   4                               A-5056-16T2
legal or factual basis to vacate the Sheriff's sale.          This appeal

followed.

     The power to void a sheriff's sale "is discretionary and must

be based on considerations of equity and justice."                First Tr.

Nat'l Assoc. v. Merola, 319 N.J. Super. 44, 49 (App. Div. 1999)

(citation omitted).      A motion to vacate a Sheriff's sale is

governed by Rule 4:65-5, which states that any objection to the

sale must be served within the ten days following the sale or

before delivery of the deed, whichever is later.            "[O]ur courts

will set aside a sheriff's sale for fraud, accident, surprise, or

mistake, irregularities in the conduct of the sale, or for other

equitable   considerations[.]"    Merola,   319    N.J.     Super.    at    50

(citation omitted).   However, despite the court's broad discretion

to employ equitable remedies, this power should be "sparingly

exercised" and "a sale so conducted shall be vacated only when

necessary to correct a plain injustice."           Id. at 52 (citation

omitted).

     Applying   the   above   principles,   we    discern    no   abuse     of

discretion in the court's denial of defendant's motion and no

"plain injustice" requiring correction.          Defendant's motion was

untimely under Rule 4:65-5.

     Even if timely, there was no irregularity or deficiency in

the foreclosure proceedings.      The complaint, writ of execution,

                                   5                                 A-5056-16T2
and Sheriff's deed all properly identified the premises as the

property subject to foreclosure and sale.            The mortgage did not

include   the   adjacent   lot,   and   thus,   it   was   not   subject    to

foreclosure or sale.       The adjacent lot is a separate lot and

defendant still owns it without any cloud on title.

    Affirmed.




                                    6                                A-5056-16T2